DETAILED ACTION


Allowable Subject Matter
Claims 1-6 are allowed.
2.	The following is a statement of reasons for the indication of allowable subject matter: 
Regarding Claim 1, the prior art teaches an information processing apparatus for controlling a display section configured to display an image in a displayable area preset in a space by a sequential scanning method, comprising: 
a setting section configured to set the displayable area so as to remain at a certain position in the space; and 
a determination section configured to acquire information about a posture of the display section, 
calculate a moving direction of the displayable area as viewed from the display section along with a change in the posture of the display section, and 
wherein the setting section and the determination section are each implemented via at least one processor.
However in the context of claim 1 as a whole, the prior art does not teach “determine a main scanning direction of the sequential scanning method of the display section in a direction opposite to the moving direction.”
Therefore, Claim 1 as a whole is allowable.
Claims 4-6, are respectively allowable for the same reason described as above.
The corresponding dependent claims depend directly from the claim that contains allowable subject matter comprise allowable subject matter.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Samantha (YUEHAN) WANG whose telephone number is (571)270-5011.  The examiner can normally be reached on Monday-Friday, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 571-272-7794.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


/Samantha (YUEHAN) WANG/
Primary Examiner
Art Unit 2611